Beck, J.
1. The bond given by the plaintiff in certain certiorari proceedings instituted to set aside the judgment of a mayor’s court,' because of its entire failure to comply with the provisions of the act approved December 10, 1902 (Acts 1902, p. 105), was void. McDonald v. Ludowici, 3 Ga. App. 654 (60 S. E. 337).
2. The superior court, having dismissed the writ of certiorari upon the ground, among others, that the bond was void, could not enter a valid judgment against the surety on the bond for costs in the certiorari proceedings; and having erroneously entered a judgment against the surety, which showed on its face that it was invalid, properly at the next term, upon motion of the surety against whom judgment had been entered, set aside the same.

Judgment affirmed.


All the Justices concur, except Mill, J., not presiding.